Case 2:20-cv-02242-PKH Document 6                   Filed 03/02/21 Page 1 of 2 PageID #: 36




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


ELIJAH DELISIE                                                                         PLAINTIFF

              v.                    Civil No. 2:20-cv-02242

JAIL ADMINISTRATOR JIMMY                                                        DEFENDANTS
DORNEY; and JAIL STAFF JOHN DOES

                                           OPINION

      Plaintiff, Elijah Delisie (“Delisie”), filed this action pursuant to 42 U.S.C. §1983. He

proceeds pro se and has filed an application to proceed in forma pauperis (“IFP”). When he

filed this case, Delisie was incarcerated in the Franklin County Jail.

      Delisie was specifically advised (ECF No. 2) that he was required to immediately inform

the Court of any change of address. If Delisie was transferred or released, Delisie was told he

must advise the Court of any change in his address by no later than thirty (30) days from the

time of his transfer to another facility or his release. Additionally, Rule 5.5(c)(2) of the Local

Rules for the Eastern and Western Districts of Arkansas requires pro se parties to “promptly

notify the Clerk and other parties to the proceedings of any change in his or her address, to

monitor the progress of the case, and to prosecute or defend the action diligently.”

      By Order (ECF No. 2) entered on December 21, 2020, Delisie was directed to file a

complete IFP application. The application was to be filed by January 11, 2021. Delisie has not

filed a complete IFP application.

      By Order (ECF No. 4) entered on January 7, 2021, Delisie was directed to file an amended

complaint. The amended complaint was due by January 21, 2021. Delisie has not filed an

amended complaint.



                                                1
Case 2:20-cv-02242-PKH Document 6                  Filed 03/02/21 Page 2 of 2 PageID #: 37




      On January 14, 2021, mail was returned to the Court (ECF No. 5) as undeliverable with a

notation that Delisie was no longer incarcerated at the Franklin County Jail. The returned mail

included the Order (ECF No. 2) informing Delisie that he must advise the Court of any change

of address and requiring him to file a completed IFP application. Delisie had until February 16,

2021, to provide the Court with his new address.

      To date, Delisie has not provided a new address or contacted the Court in anyway.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for the Eastern and

Western Districts of Arkansas.

      IT IS SO ORDERED on this 2nd day of March 2021.



                                           /s/P.K. Holmes,III
                                           P. K. HOLMES, III
                                           U.S. DISTRICT JUDGE




                                               2
